Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on May 16, 2022 has not been entered.

Applicants' request for consideration under the After Final Consideration Pilot Program 2.0, filed May 16, 2022, is acknowledged. 

Continuation of 3. NOTE:  Applicant has amended instant claim 1.

In particular, Applicant has amended claim 1 to recite:
	“with an exonuclease enzyme that degrades 5’-phosphorylated nucleic acid strands that will not hybridize and extend to produce concatenated nucleic acid molecules” in lines 28-29.

Thus, Applicants’ request to participate in AFCP 2.0 has been considered, but it is denied. In the examiner’s professional judgment, the response cannot be fully considered within the parameters of AFCP 2.0 because it would necessitate a search for limitations sought to be introduced for the first time. 


These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new 
considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on May 16, 2022 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because: Applicants’ arguments rely upon, and are directed to, the proposed amendments. As the claims' amendment has not been entered, Applicants’ arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.

	Claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/Amy M Bunker/
Primary Examiner, Art Unit 1639